Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

The response filed on 12/30/2020 has been entered and made of record.

The application has been amended as follows: 
Claims 11 and 13 are canceled.
Claims 1-10, 12 and 14-22 are pending.



REASON FOR ALLOWANCE





The invention claimed in claims 1 is a method for storing and/or transmitting image content. The method comprises a distinct combination of the following limitations (emphasis added):  “…; capturing image content via a plurality of image capture apparatus; generating a projection from the image content; splitting up the projection into a plurality of image segments, the plurality of image segments comprising a corresponding plurality of 2700 contiguous segments, each of the corresponding plurality of 2700 contiguous segment being encoding a first one of the plurality of 2700 contiguous segments via a first one of a plurality of encoders, and encoding a second one of the plurality of 2700 contiguous segments via a second one of the plurality of encoders, the encoding of the first and second ones of the plurality of 2700 contiguous segments comprising generating one or more encoded data containers; and transmitting the one or more encoded data containers.”.


The invention claimed claim 8 is a camera apparatus with the distinct limitations (emphasis added):  “…; stitch the plurality of images into a spherical projection; re-map the spherical projection into a cubic projection; split the cubic projection into two image segments such that each of the two image segments comprises one of at least two contiguous 2700 images, each of the at least two contiguous 2700 images being derived from a respective one of the plurality of image capture components; arrange the at least two contiguous 2700 images, wherein a single area of discontinuity exists between two of the at least two contiguous 2700 images; encode each of the at least two contiguous 2700 images via a corresponding one of the one or more encoding logic into one or more encoded data containers; and transmit the one or more encoded data containers.”.


The invention claimed claim 15 is a post-processing device with the distinct limitations (emphasis added):  “…; receive at least one encoded data container, the at least one encoded data container comprising a plurality of tracks; decode the at least one encoded data container into at least a first 2700 image segment and a second 2700 image segment via respective ones of the plurality of decoding logic; fast stitch the first and second 2700 image segments into a cubic projection, said cubic projection comprising a single boundary within the cubic projection, the single boundary disposed between the first and second 2700 image segments; and re-map the cubic projection into a spherical projection.”.



Prior arts were found and applied in the prior action[s]. See the last Office Action[s] and Notice of References Cited in the Office Action[s]. No strong motivation to combine the prior arts of the record is found to teach the combination of said limitations.



	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-10, 12 and 14-22 are allowed.




CONTACT

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/

Primary Examiner, Art Unit 2488